Case 0:18-cv-61984-RKA Document 86-1 Entered on FLSD Docket 05/13/2019 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 0:18-cv-61984-ALTMAN/HUNT



   POLLY BASSETT,

           Plaintiff,

   v.

   WAL-MART STORES EAST, LP

         Defendant.
   _____________________________________/

           DECLARATION OF ANNALISA GUTIERREZ IN SUPPORT OF
        DEFENDANT’S UNOPPOSED MOTION FOR BRIEF CONTINUANCE OF
                               TRIAL

           1.    I, Annalisa Gutierrez, the undersigned, make this Declaration based

   upon my own personal knowledge and attest to the truth of the facts that are stated

   herein. I am over 21 years old of age and in all respects qualified to make this

   Declaration.

           2.    I am a Senior Associate at Hamilton, Miller & Birthisel, LLP assigned

   to the defense of this matter.

           3.    This case involves Plaintiff’s claim for personal injuries following an

   alleged slip and fall incident at one of Wal-Mart Stores East, LP’’s (“Wal-Mart”) stores.

   Defendant disputes liability and damages.

           4.    On April 29, 2019, this Court sua sponte entered its Amended

   Scheduling Order Setting Trial and Pre-Trial Schedule, Requiring Mediation, and




                        150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-61984-RKA Document 86-1 Entered on FLSD Docket 05/13/2019 Page 2 of 3
                                                CASE NO.: 0:18-cv-61984-ALTMAN/HUNT


   Referring Certain Matters to Magistrate Judge (“Trial Order”) which scheduled the

   commencement of the trial of this matter for Monday, July 8, 2019. (See ECF No.

   78).

          5.   At the hearing on Defendant’s Motion for Summary Judgment on May

   8, 2019, this Court discussed with the parties the possibility of a continuance given

   that lead trial counsel for Defendant, Jerry Hamilton, is scheduled to be out of the

   country on July 8, 2019, and Plaintiff’s counsel will be out of the country on May 12,

   2019 through May 27, 2019 (ECF No. 79).

          6.   Furthermore, Defendant anticipates the need for potential further pre-

   trial motions and hearings, including but not limited to Daubert motion(s), pending

   receipt of Plaintiff’s expert report which this court granted Plaintiff leave to obtain

   at the hearing on May 8, 2019, and granted leave for Wal-Mart to depose the expert.

   Per the Court’s ruling at the May 8 hearing, the parties may also need to submit

   additional briefs on the Motion for Summary Judgment and have another hearing

   before the Court on same.

          7.   Wal-Mart requests a brief continuance of the trial to September 30,

   2019, which will allow the parties an opportunity to have the anticipated pre-trial

   motions heard and decided. Wal-Mart clarifies, as discussed at the hearing, that it

   is not requesting that the discovery period be re-opened, but is solely requesting a

   continuance of the trial and pre-trial filings including the joint pretrial stipulation,




                                                 
                                                  
                   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                           TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
   
Case 0:18-cv-61984-RKA Document 86-1 Entered on FLSD Docket 05/13/2019 Page 3 of 3

                                                 CASE NO.: 0:18-cv-61984-ALTMAN/HUNT

   proposed jury instructions, verdict form, motions in limine, Daubert motions, and

   witness and exhibit lists.

         8.      Plaintiffs counsel has no objection to the continuance requested. He

   has indicated he has another trial period in that time frame, but that the dates

   should be fine.

      Based on the above, Wal-Mart submits that good cause exists for a brief

   continuance until September 30, 2019. Further, continuing the commencement of

   this trial will not cause prejudice to any party and will not interfere with the

   efficient administration of justice. It is further hoped this will not be inconvenient to

   this Court.

      FURTHER DECLARANT SAYETH NAUGHT.

                 I declare under penalty of perjury that the foregoing is true and

   correct.

      Executed on May~. 2019.



                                               Annalisa utierrez, Esq.
                                               HAMILTON, MILLER & BIRTHISEL LLP.




                                                  3
                         llA~IIJ.TO~, ~III.LEU & BIUTlllSEJ. L LP
                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 ·MlAMl, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
